 



EXHIBIT 10.35

STOCK PURCHASE AGREEMENT

Martek Biosciences Corporation
6480 Dobbin Road
Columbia, MD 21045

Ladies & Gentlemen:

     The undersigned,                              (the “Investor”), hereby
confirms its agreement with you as follows:

1.     This Stock Purchase Agreement (the “Agreement”) is made effective as of
                  , 2001 between Martek Biosciences Corporation., a Delaware
corporation (the “Company”), and the Investor.

2.     The Company is offering up to 1,300,000 shares (the “Shares”) of common
stock of the Company, $0.10 par value per share (together with related share
purchase rights pursuant to the Rights Agreement (the “Rights Agreement”)
between Martek and Registrar and Transfer Company, dated January 24, 1996, as
amended November 5, 1998 (the “Common Stock”), subject to adjustment by the
Company’s Board of Directors, to certain investors in a private placement (the
“Offering”).

3.     The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor
                  Shares, for a purchase price of $19.25 per share, or an
aggregate purchase price of $                 , pursuant to the Terms and
Conditions for Purchase of Shares attached hereto as Annex I and incorporated
herein by reference as if fully set forth herein. Unless otherwise requested by
the Investor, certificates representing the Shares purchased by the Investor
will be registered in the Investor’s name and address as set forth below.

4.     The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or its affiliates, (b) neither it, nor any group of which it is
a member or to which it is related, beneficially owns (including the right to
acquire or vote) any securities of the Company and (c) it has no direct or
indirect affiliation or association with any NASD member. Exceptions:

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.



         

--------------------------------------------------------------------------------

“INVESTOR”   By:     Print Name:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

  Address:

--------------------------------------------------------------------------------

  email:

--------------------------------------------------------------------------------

  Tax ID No.:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

86



--------------------------------------------------------------------------------



 





  Contact name:                                                                 
Telephone:                                                     
                 
Name in which shares should be registered
(if different):                                                   
                 


AGREED AND ACCEPTED:
MARTEK BIOSCIENCES CORPORATION

/s/ Peter L. Buzy
————————————
By:     Peter L. Buzy
          Chief Financial Officer

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

87



--------------------------------------------------------------------------------



 



ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

                1.                Authorization and Sale of the Shares. Subject
to the terms and conditions of this Agreement, the Company is offering
                shares of Common Stock (together with related share purchase
rights pursuant to the Rights Agreement (the “Rights Agreement”) between Martek
and Registrar and Transfer Company, dated January 24, 1996, as amended
November 5, 1998 (the “Shares). The Company reserves the right to increase or
decrease the number of Shares it is offering.

                2.                Agreement to Sell and Purchase the Shares;
Subscription Date.

                      2.1         At the Closing (as defined in Section 3), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and conditions hereinafter set forth, the number of
Shares set forth on the signature page hereto at the purchase price set forth on
such signature page.

                      2.2        The Company is entering into this same form of
Stock Purchase Agreement with certain other investors (the “Other Investors”)
effective as of the date hereof (the “Subscription Date”) and expects to
complete sales of Shares to them. (The Investor and the Other Investors are
hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Stock Purchase Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”)

                3.                Delivery of the Shares at Closing. The
completion of the purchase and sale of the Shares (the “Closing”) shall occur
(the “Closing Date”) on the third business day after the Subscription Date (or
upon such earlier date as the Company and the Investors shall agree), at the
offices of the Company’s counsel. At the Closing, the Company shall deliver to
the Investor one or more stock certificates representing the number of Shares
set forth on the signature page hereto, each such certificate to be registered
in the name of the Investor or, if so indicated on the signature page hereto, in
the name of a nominee designated by the Investor. The Company’s obligation to
issue the Shares to the Investor shall be subject to the following conditions,
any one or more of which may be waived by the Company: (a) receipt by the
Company of a certified or official bank check or wire transfer of funds in the
full amount of the purchase price for the Shares being purchased hereunder as
set forth on the signature page hereto; (b) completion of the purchases and
sales under the Agreements with the Other Investors; and (c) the accuracy of the
representations and warranties made by the Investors and the fulfillment of
those undertakings of the Investors to be fulfilled prior to the Closing. The
Investor’s obligation to purchase the Shares shall be subject to the following
conditions, any one or more of which may be waived by the Investor: (a) receipt
by the Investor of one or more stock certificates representing the number of
Shares set forth on the signature page hereto; (b) receipt by the Investor of an
opinion letter, dated as of the Closing Date, from Hogan & Hartson LLP, counsel
to the Company; (c) the accuracy of the representations and warranties made by
the Company and the fulfillment of those undertakings of the Company to be
fulfilled prior to the Closing; (d) on the Closing Date, no legal action, suit
or proceeding shall be pending or threatened which seeks to restrain or prohibit
the transactions contemplated by the Agreements; and (e) the Company shall have
delivered to the Investors its certificate, dated the Closing Date, duly
executed by its Chief Executive Officer to the effect set forth in clause
(c) above.

                4.                Representations, Warranties and Covenants of
the Company. The Company hereby represents and warrants to, and covenants with,
the Investor, as follows:

                      4.1         Organization. The Company is duly organized
and validly existing in good standing under the laws of the jurisdiction of its
organization. The Company has full power and authority to own, operate and
occupy its properties and to conduct its business as presently

88



--------------------------------------------------------------------------------



 



conducted and is registered or qualified to do business and in good standing in
each jurisdiction in which it owns or leases property or transacts business and
where the failure to be so qualified would have a material adverse effect upon
the financial condition or business, operations, assets or prospects of the
Company, and no proceeding has been instituted in any such jurisdiction,
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification. The Company has no subsidiaries (as such
term is defined in Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”)).

                      4.2         Due Authorization. The Company has all
requisite power and authority to execute, deliver and perform its obligations
under the Agreements, and the Agreements have been duly authorized and validly
executed and delivered by the Company and constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

                      4.3         Non-Contravention. The execution and delivery
of the Agreements, the issuance and sale of the Shares to be sold by the Company
under the Agreements, the fulfillment of the terms of the Agreements and the
consummation of the transactions contemplated thereby will not (A) conflict with
or constitute a violation of, or default (with or without the giving of notice
or the passage of time or both) under, (i) any material bond, debenture, note or
other evidence of indebtedness, or under any material lease, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which the Company is a party or by which it or its properties are
bound, (ii) the charter, by-laws or other organizational documents of the
Company, or (iii) any law, administrative regulation, ordinance or order of any
court or governmental agency, arbitration panel or authority applicable to the
Company or its properties, or (B) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or an acceleration of
indebtedness pursuant to any obligation, agreement or condition contained in any
material bond, debenture, note or any other evidence of indebtedness or any
material indenture, mortgage, deed of trust or any other agreement or instrument
to which the Company is a party or by which it is bound or to which any of the
property or assets of the Company is subject. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, self-regulatory organization, stock
exchange or market, or other governmental body in the United States is required
for the execution and delivery of the Agreements and the valid issuance and sale
of the Shares to be sold pursuant to the Agreements, other than such as have
been made or obtained, and except for any securities filings required to be made
under federal or state securities laws.

                      4.4         Reporting Status. The Company has filed in a
timely manner all documents that the Company was required to file under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), during the
12 months preceding the date of this Agreement. The following documents complied
in all material respects with the SEC’s requirements as of their respective
filing dates, and the information contained therein as of the date thereof did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances under where they were made not misleading, except
to the extent that information contained in any such document has been revised
or superseded by a later filed SEC Document (as defined below):

      (i)   The Company’s Annual Report on Form 10-K for the year ended
October 31, 2000, including the exhibits thereto (the “Form 10-K”); and

89



--------------------------------------------------------------------------------



 

      (ii)   all other documents, including the exhibits thereto, filed by the
Company with the SEC since October 31, 2000 pursuant to the reporting
requirements of the Exchange Act (together with the Form 10-K, the “SEC
Documents”)

                  The SEC Documents as of the date of their respective filings
with the SEC, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

                      4.5         Capitalization. As of the date hereof, the
authorized capital stock of the Company consists of 35,000,000 shares of capital
stock, of which 30,000,000 shares are designated Common Stock and 5,000,000
shares are designated preferred stock. As of December 6, 2001, there were
approximately (i) 19,571,796 shares of Common Stock issued and outstanding,
(ii) no shares of Preferred Stock issued and outstanding, (iii) 708,700 shares
of Common Stock reserved for issuance under the Company’s 2001 Stock Option
Plan, including 3,510,470 shares issuable upon exercise of outstanding stock
options issued by the Company to employees, consultants and directors of the
Company, (iv) 664,072 shares of Common Stock reserved for issuance upon exercise
of warrants issued by the Company and (vi) except for the rights issuable
pursuant to the Rights Agreement, no other shares or options, warrants or other
rights to acquire shares of capital stock of the Company or securities
convertible into capital stock of the Company. All outstanding shares of Common
Stock are duly authorized, validly issued, fully paid and nonassessable, free
from any liens or any other encumbrances created by the Company with respect to
the issuance and delivery thereof and not subject to preemptive rights. Other
than as disclosed in the SEC Documents, except as set forth above, there are no
outstanding rights, options, warrants, preemptive rights, rights of first
refusal agreements, commitments or similar rights for the purchase or
acquisition from the Company of any securities of the Company. The Shares to be
sold pursuant to the Agreements have been duly authorized, and when issued and
paid for in accordance with the terms of the Agreements will be duly and validly
issued, fully paid and nonassessable, free and clear of all pledges, liens,
encumbrances and other restrictions (other than those arising under federal or
state securities laws as a result of the private placement of the Shares to the
Investors). Except for the rights issuable pursuant to the Rights Agreement, no
preemptive right, co-sale right, right of first refusal or other similar right
exists with respect to the Shares or the issuance and sale thereof. No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Shares. Except as
set forth in the SEC Documents, no holder of any of the securities of the
Company has any rights (“demand,” “piggyback” or otherwise) to have such
securities registered by reason of the intention to file, filing or
effectiveness of a Registration Statement (as defined in Section 7.1 hereof).

                      4.6         Legal Proceedings. There is no material legal
or governmental proceeding pending or, to the knowledge of the Company,
threatened to which the Company or any officer or director of the Company in
their capacity as such officer or director is or may be a party or of which the
business or property of the Company is subject that is not disclosed in the SEC
Documents. There is no action, suit, proceeding, inquiry or investigation before
or by any court, public board or body (including, without limitation, the SEC)
pending or, to the knowledge of the Company, threatened against or affecting the
wherein an unfavorable decision, ruling or finding could adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under the Agreements.

                      4.7         No Violations. The Company is not in violation
of its charter, bylaws, or other organizational document, or in violation of any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company, which
violation, individually or in the aggregate, would be reasonably likely to have
a material adverse effect on the business, operations, assets or prospects or
financial condition of the Company, or in default (and there exists no condition
which, with or without the passage of time

90



--------------------------------------------------------------------------------



 



or giving of notice or both, would constitute a default) in any material respect
in the performance of any bond, debenture, note or any other evidence of
indebtedness in any indenture, mortgage, deed of trust or any other material
agreement or instrument to which the Company is a party or by which the Company
is bound or by which the properties of the Company are bound, which would be
reasonably likely to have a material adverse effect upon the business,
operations, assets or prospects or financial condition of the Company.

                      4.8         Governmental Permits, Etc. With the exception
of the matters which are dealt with separately in Section 4.1, 4.4, 4.12 and
4.13, the Company has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company as currently conducted, except where
the failure to currently possess could not reasonably be expected to have a
material adverse effect upon the business, operations, assets or prospects or
financial condition of the Company.

                      4.9         Intellectual Property. The Company owns or
possesses sufficient rights to use all patents, patent rights, trademarks,
copyrights, licenses, inventions, trade secrets, trade names and know-how
(collectively, “Intellectual Property”) that are necessary for the conduct of
its business as now conducted except where the failure to currently own or
possess would not have a material adverse effect on the financial condition or
business of the Company. Except as set forth in the SEC Documents, (i) the
Company has not received any notice of, or has any knowledge of, any
infringement of asserted rights of a third party with respect to any
Intellectual Property that, individually or in the aggregate, would have a
material adverse effect on the financial condition or business, operations,
assets or prospects of the Company and (ii) the Company has not received any
notice of any infringement rights by a third party with respect to any
Intellectual Property that, individually or in the aggregate, would have a
material adverse effect upon the business, operations, assets or prospects or
financial condition of the Company.

                      4.10         Financial Statements. The financial
statements of the Company and the related notes thereto included in the SEC
Documents present fairly, in accordance with the rules and regulations of the
SEC, the financial position of the Company as of the dates indicated, and the
results of its operations and cash flows for the periods therein specified. Such
financial statements (including the related notes) have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods therein specified.

                      4.11         No Material Adverse Change. Except as
publicly disclosed in the SEC Documents, press releases or in other “public
disclosures” as such term is defined in Section 101(e) of Regulation FD of the
Exchange Act, since July 31, 2001 there has not been (i) any material adverse
change in the financial condition, earnings or prospects of the Company nor has
any material adverse event occurred to the Company(it being understood that the
Company has incurred operating losses), (ii) any obligation, direct or
contingent, that is material to the Company, incurred by the Company, except
obligations incurred in the ordinary course of business, (iii) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company, or (iv) any loss or damage (whether or not insured) to the physical
property of the Company which has been sustained which has a material adverse
effect on the condition (financial or otherwise), earnings, operations, business
or business prospects of the Company. Except as publicly disclosed in the SEC
Documents, press releases or in other “public disclosures” as such term is
defined in Section 101(e) of Regulation FD of the Exchange Act, since July 31,
2001, the Company has not (i) sold, assigned, transferred, abandoned, mortgaged,
pledged or subjected to lien any of its material properties, tangible or
intangible, or rights under any material contract, permit, license, franchise or
other agreement or (ii) waived or cancelled any indebtedness or other
obligations owed to the Company.

                      4.12         NASDAQ Listing. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and is listed on The
Nasdaq Stock Market, Inc. National Market (the “Nasdaq National Market”), and
the Company has taken no action designed

91



--------------------------------------------------------------------------------



 



to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or de-listing the Common Stock from the Nasdaq
National Market, nor to the Company’s knowledge is the National Association of
Securities Dealers, Inc. (“NASD”) currently contemplating terminating such
listing. The Company and the Common Stock meet the criteria for continued
listing and trading on the Nasdaq National Market.

                      4.13         Listing of the Shares. The Company shall
comply with all requirements of the National Association of Securities Dealers,
Inc. with respect to the issuance of the Shares and the listing thereof on the
Nasdaq National Market. In furtherance thereof, the Company shall use its
commercially reasonable efforts to take such actions as may be necessary and as
soon as practicable and in no event later than 20 days after the Closing Date to
file with the Nasdaq National Market an application or other document required
by the Nasdaq National Market and pay all applicable fees for the listing of the
Shares with the Nasdaq National Market and shall provide evidence of such filing
to the Investors. The Company knows of no reason why the Shares will not be
eligible for listing on the Nasdaq National Market.

                      4.14         No Manipulation of Stock. The Company has not
taken and will not, in violation of applicable law, take, any action designed to
or that might reasonably be expected to cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Shares.

                      4.15         S-3 Status. The Company meets the
requirements for the use of Form S-3 for the registration of the resale of the
Shares by the Investors and will use its best efforts to maintain S-3 status
with the SEC during the Registration Period (as defined in Section 7.1(c)).

                      4.16         Insurance. The Company maintains and will
continue to maintain insurance against loss or damage by fire or other casualty
and such other insurance, including, but not limited to, product liability
insurance, in such amounts and covering such risks as is reasonably adequate
consistent with industry practice for the conduct of its business and the value
of its properties.

                      4.17         Tax Matters. The Company has filed all
material federal, state and local income and franchise and other tax returns
required to be filed and has paid all taxes due in accordance therewith, and no
tax deficiency has been determined adversely to the Company which has had (nor
does the Company have any knowledge of any tax deficiency which, if determined
adversely to the Company, would reasonably be expected to have) a material
adverse effect on the financial condition or results of operations of the
Company.

                      4.18         Investment Company. The Company is not an
“investment company” within the meaning of such term under the Investment
Company Act of 1940 and the rules and regulations of the SEC thereunder.

                      4.19         No Registration. Assuming the accuracy of the
representations and warranties made by, and compliance with the covenants of,
the Investors in Section 5 hereof, no registration of the Shares under the
Securities Act is required in connection with the offer and sale of the Shares
by the Company to the Investors as contemplated by the Agreements.

                      4.20         Internal Accounting Controls. The Company
maintains a system of internal accounting controls sufficient, in the judgment
of the Company’s board of directors, to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

92



--------------------------------------------------------------------------------



 



                      4.21         Form D. The Company agrees to file one or
more Forms D with respect to the Shares on a timely basis as required under
Regulation D under the Securities Act to claim the exemption provided by
Rule 506 of Regulation D and to provide a copy thereof to the Investors and
their counsel promptly after such filing.

                      4.22         Certain Future Financings and Related
Actions.

                                     (a)         The Company will not sell,
offer to sell, solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) that is or could be integrated
with the sale of the Shares in a manner that would require the registration of
the Shares under the Securities Act.

                                     (b)         The Company shall not offer,
sell, contract to sell or issue (or engage any person to assist the Company in
taking any such action) any equity securities or securities convertible into,
exchangeable for or otherwise entitling the holder to acquire, any Common Stock
at a price below the market price of the Common Stock during the period from the
date of this Agreement to the effective date of the Registration Statement;
provided, however, that nothing in this Section 4.22(b) shall prohibit the
Company from issuing securities (v) to employees, directors, officers, advisors
or consultants of the Company; (w) upon exercise of conversion, exchange,
purchase or similar rights issued, granted or given by the Company and
outstanding as of the date of this Agreement; (x) pursuant to a public offering
underwritten on a firm commitment basis registered under the Securities Act;
(y) for the purpose of funding the acquisition of securities or assets of any
entity in a single transaction or a series of related transactions; or
(z) pursuant to a strategic partnership or alliance agreement, loan agreement,
equipment lease or similar commercial agreement (including licensing and similar
arrangements).

                      4.23         Use of Proceeds. The Company will use the net
proceeds from the sale of the Shares for working capital and other general
corporate purposes.

                5.                Representations, Warranties and Covenants of
the Investor.

                      5.1         The Investor represents and warrants to, and
covenants with, the Company that: (i) the Investor is an “accredited investor”
as defined in Regulation D under the Securities Act and the Investor has the
knowledge, sophistication and experience necessary to make, and is qualified to
make decisions with respect to, investments in shares presenting an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the Shares; (ii) the
Investor is acquiring the number of Shares set forth on the signature page
hereto for its own account for investment only and with no present intention of
distributing any of such Shares in violation of the Securities Act or any
arrangement or understanding with any other persons regarding the distribution
of such Shares; (iii) the Investor will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Shares except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; (iv) the Investor has
filled in all requested information on the signature page hereto for use in
preparation of the Registration Statement and the answers thereto are true and
correct as of the date hereof and will be true and correct as of the Closing
Date; (v) the Investor will notify the Company promptly of any change in any of
such information until such time as the Investor has sold all of its Shares or
until the Company is no longer required to keep the Registration Statement
effective; and (vi) the Investor has, in connection with its decision to
purchase the number of Shares set forth on the signature page hereto, relied
only upon the SEC Documents, other publicly available information and the
representations and warranties of the Company contained herein. The Investor
understands that its acquisition of the Shares has not been registered under the
Securities Act or registered or qualified under any state securities law in
reliance on specific

93



--------------------------------------------------------------------------------



 



exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of the Investor’s investment intent as expressed herein.

                      5.2         The Investor acknowledges that the Company has
represented that no action has been or will be taken in any jurisdiction outside
the United States by the Company that would permit an offering of the Shares, or
possession or distribution of offering materials in connection with the issue of
the Shares, in any jurisdiction outside the United States where action for that
purpose is required. If the Investor is located or domiciled outside the United
States it agrees to comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers Shares or
has in its possession or distributes any offering material, in all cases at its
own expense.

                      5.3         The Investor hereby covenants with the Company
not to make any sale of the Shares without complying with the provisions of this
Agreement, including Section 7.2 hereof and, without effectively causing the
prospectus delivery requirement under the Securities Act to be satisfied, if
applicable, and the Investor acknowledges that the certificates evidencing the
Shares will be imprinted with a legend that prohibits their transfer except in
accordance therewith. The Investor acknowledges that there may occasionally be
times when the Company, based on the advice of its counsel, determines that,
subject to the limitations of Section 7.2, it must suspend the use of the
Prospectus forming a part of the Registration Statement until such time as an
amendment to the Registration Statement has been filed by the Company and
declared effective by the SEC or until the Company has amended or supplemented
such Prospectus.

                      5.4         The Investor further represents and warrants
to, and covenants with, the Company that (i) the Investor has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and (ii) this
Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification and contribution agreements
of the Investors herein may be legally unenforceable.

                      5.5         The Investor will not, prior to the
effectiveness of the Registration Statement, sell, offer to sell, solicit offers
to buy, dispose of, loan, pledge or grant any right with respect to
(collectively, a “Disposition”), the Common Stock of the Company in violation of
the Securities Act, nor will Investor engage in any hedging or other transaction
which is designed to or could reasonably be expected to lead to or result in a
Disposition of Common Stock of the Company by the Investor or any other person
or entity in violation of the Securities Act. Such prohibited hedging or other
transactions would include without limitation effecting any short sale or having
in effect any short position (whether or not such sale or position is against
the box and regardless of when such position was entered into) or any purchase,
sale or grant of any right (including without limitation any put or call option)
with respect to the Common Stock of the Company or with respect to any security
(other than a broad-based market basket or index) that includes, relates to or
derives any significant part of its value from the Common Stock of the Company.

                      5.6         The Investor understands that nothing in this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.

94



--------------------------------------------------------------------------------



 



                6.                Survival of Representations, Warranties and
Agreements. Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein shall survive the execution of this Agreement,
the delivery to the Investor of the Shares being purchased and the payment
therefor.

                7.                Registration of the Shares; Compliance with
the Securities Act.

                      7.1         Registration Procedures and Expenses. The
Company shall:

                                     (a)         subject to receipt of necessary
information from the Investors, use commercially reasonable efforts to prepare
and file with the SEC, within 30 days after the Closing Date, a registration
statement (the “Registration Statement”) on Form S-3 to enable the resale of the
Registrable Shares (as defined below) by the Investors on a delayed or
continuous basis under Rule 415 of the Securities Act. “Registrable Shares”
means (a) all shares of Common Stock purchased in the Offering and (b) Penalty
Shares (as defined below), if any;

                                     (b)         use commercially reasonable
efforts, subject to receipt of necessary information from the Investors, to
cause the Registration Statement to become effective within 120 days after the
Closing Date;

                                     (c)         use commercially reasonable
efforts to prepare and file with the SEC such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith and take
all such other actions as may be necessary to keep the Registration Statement
current and effective for a period (the “Registration Period”) not exceeding,
with respect to each Investor’s Registrable Shares, the earlier of (i) the
second anniversary of the Closing Date, (ii) the date on which the Investor may
sell all Shares then held by the Investor without restriction by the volume
limitations of Rule 144(e) of the Securities Act, and (iii) such time as all
Registrable Shares held by such Investor have been sold (A) pursuant to a
registration statement, (B) to or through a broker or dealer or underwriter in a
public distribution or a public securities transaction, and/or (C) in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act under Section 4(1) thereof so that all transfer restrictions
and restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale.

                                     (d)         promptly furnish to the
Investor with respect to the Shares registered under the Registration Statement
such number of copies of the Registration Statement, Prospectuses and
Preliminary Prospectuses in conformity with the requirements of the Securities
Act and such other documents as the Investor may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Shares by
the Investor;

                                     (e)         promptly take such action as
may be necessary to qualify, or obtain, an exemption for the Registrable Shares
under such of the state securities laws of United States jurisdictions as shall
be necessary to qualify, or obtain an exemption for, the sale of the Registrable
Shares in states specified in writing by the Investor; provided, however, that
the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;

                                     (f)         bear all expenses in connection
with the procedures in paragraph (a) through (e) of this Section 7.1 and the
registration of the Shares pursuant to the Registration Statement, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses (including filings
made with the NASD); (ii) fees and expenses of compliance with federal
securities and state “blue sky” or securities laws; (iii) expenses of printing
(including printing certificates for the Registrable Securities and
Prospectuses), messenger and delivery services and telephone; (iv) all
application and filing fees in connection with listing the Registrable
Securities on a national securities

95



--------------------------------------------------------------------------------



 



exchange or automated quotation system pursuant to the requirements hereof; and
(v) all fees and disbursements of counsel of the Company and independent
certified public accountants of the Company (including the expenses of any
special audit and “cold comfort” letters required by or incident to such
performance); provided, however, that each Investor shall be responsible for
paying the underwriting commissions or brokerage fees, and taxes of any kind
(including, without limitation, transfer taxes) applicable to any disposition,
sale or transfer of such Investor’s Registrable Securities. The Company shall,
in any event, bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, rating agency fees and the
fees and expenses of any person, including special experts, retained by the
Company;

                                     (g)         advise the Investors, within
two business days by e-mail, fax or other type of communication, and, if
requested by such person, confirm such advice in writing: (i) after it shall
receive notice or obtain knowledge of the issuance of any stop order by the SEC
delaying or suspending the effectiveness of the Registration Statement or of the
initiation or threat of any proceeding for that purpose, or any other order
issued by any state securities commission or other regulatory authority
suspending the qualification or exemption from qualification of such Registrable
Securities under state securities or “blue sky” laws; and it will promptly use
its best efforts to prevent the issuance of any stop order or other order or to
obtain its withdrawal at the earliest possible moment if such stop order or
other order should be issued; and (ii) when the Prospectus or any Prospectus
Supplement or post-effective amendment has been filed, and, with respect to the
Registration Statement or any post-effective amendment thereto, when the same
has become effective.;

                                     (h)         otherwise use commercially
reasonable efforts to comply with all applicable rules and regulations of the
SEC;

                                     (i)         use commercially reasonable
efforts to cause all Registrable Shares to be listed on each securities exchange
or market, if any, on which equity securities issued by the Company are then
listed; and

                                     (j)         use commercially reasonable
efforts to take all other steps necessary to effect the registration of the
Registrable Shares contemplated hereby and to enable the Investors to sell the
Shares under Rule 144.

                                     (k)         The Company further agrees
that, in the event that the Registration Statement has not (i) been filed with
the SEC within 30 days after the Closing Date or (ii) been declared effective by
the SEC within 120 days after the Closing Date, unless the failure to become
effective is due to the fault of one or more Investors (each such event referred
to in clauses (i) and (ii), a “Registration Default”), for all or part of each
30-day period (a “Penalty Period”) during which the Registration Default remains
uncured, the Company shall issue or pay, as applicable, to each Investor 1% for
each Penalty Period of the aggregate purchase price paid by the Investor for its
Shares, payable in validly issued, fully paid and nonassessable shares of Common
Stock (valued at the average of the closing price of the Common Stock for the
three trading days ending on the last trading day of such Penalty Period) (the
“Penalty Shares”) or cash, at the option of the Company; provided, that if the
issuance of Penalty Shares by the Company would result in the Company being
required under NASDAQ rules or other applicable rules to obtain the approval of
the Company’s stockholders, then the Company shall pay cash rather than issue
such Penalty Shares to the extent needed to avoid such stockholder approval. The
Company shall deliver said shares or cash payment to the Investor by the fifth
business day after the end of each such Penalty Period. Notwithstanding anything
to the contrary in Section 7.3 or any other provision of this Agreement, the
issuance of the Penalty Shares or cash as provided in this Section 7.1(k) shall
be the Investor’s sole and exclusive remedy in the event of any Registration
Default; provided, however, that if the foregoing remedy is deemed unenforceable
by a court of competent jurisdiction then the Investor shall have all other
remedies available at law or in equity.

96



--------------------------------------------------------------------------------



 



                      7.2         Transfer of Shares; Suspension.

                                     (a)         The Investor agrees that it
will not effect any Disposition of the Shares or its right to purchase the
Shares that would constitute a sale within the meaning of the Securities Act
except as contemplated in the Registration Statement referred to in Section 7.1
and as described below or otherwise in accordance with the Securities Act, and
that it will promptly notify the Company of any changes in the information set
forth in the Registration Statement regarding the Investor or its plan of
distribution.

                                     (b)         Except in the event that
paragraph (c) below applies, the Company shall, at all times during the
Registration Period, promptly (i) prepare and file from time to time with the
SEC a post-effective amendment to the Registration Statement or a supplement to
the related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and so that, as thereafter delivered
to purchasers of the Shares being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;
(ii) provide the Investor copies of any documents filed pursuant to
Section 7.2(b)(i); and (iii) inform each Investor that the Company has complied
with its obligations in Section 7.2(b)(i) (or that, if the Company has filed a
post-effective amendment to the Registration Statement which has not yet been
declared effective, the Company will notify the Investor to that effect, will
use its commercially reasonable efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Investor pursuant to Section 7.2(b)(i) hereof when the amendment has become
effective).

                                     (c)         Subject to paragraph (d) below,
in the event (i) of any request by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to a Registration Statement or related
Prospectus or for additional information; (ii) of the issuance by the SEC or any
other federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose; (iii) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Shares for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose; or (iv) of any event or
circumstance which necessitates the making of any changes in the Registration
Statement or Prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall deliver a notice in writing to
the Investor (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Investor will refrain from selling any
Registrable Shares pursuant to the Registration Statement (a “Suspension”) until
the Investor’s receipt of copies of a supplemented or amended Prospectus
prepared and filed by the Company, or until it is advised in writing by the
Company that the current Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus. In the event of any Suspension, the Company
will use its commercially reasonable efforts, consistent with the best interests
of the Company and its stockholders, to cause the use of the Prospectus so
suspended to be resumed as soon as reasonably practicable after the delivery of
a Suspension Notice to the Investor. In addition to and without limiting any
other remedies (including, without limitation, at law or at equity) available to
the Investor, the Investor shall be entitled to specific

97



--------------------------------------------------------------------------------



 



performance in the event that the Company fails to comply with the provisions of
this Section 7.2(c).

                                     (d)         Notwithstanding the foregoing
paragraphs of this Section 7.2, the Investor shall not be prohibited from
selling Registrable Shares under the Registration Statement as a result of
Suspensions on more than two occasions (for two separate suspension events) of
not more than 45 days each in any twelve month period.

                                     (e)         Provided that a Suspension is
not then in effect, the Investor may sell Registrable Shares under the
Registration Statement, provided that it arranges for delivery of a current
Prospectus to the transferee of such Shares. Upon receipt of a request therefor,
the Company has agreed to provide, at its own expense, an adequate number of
current Prospectuses (including documents incorporated by reference therein) to
the Investor and to supply copies to any other parties requiring such
Prospectuses.

                                     (f)         In the event of a sale of
Registrable Shares by the Investor under the Registration Statement, the
Investor must also deliver to the Company’s transfer agent, with a copy to the
Company, a Certificate of Subsequent Sale substantially in the form attached
hereto as Exhibit A, so that the Registrable Shares may be properly transferred.

                      7.3         Indemnification. For the purpose of this
Section 7.3:

                      (i)         the term “Selling Stockholder” shall include
the Investor and any person controlling such Investor;

                      (ii)         the term “Registration Statement” shall
include any final Prospectus, exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 7.1; and

                      (iii)         the term “untrue statement” shall include
any untrue statement or alleged untrue statement, or any omission or alleged
omission to state in the Registration Statement or Prospectus a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

                                     (a)         The Company agrees to indemnify
and hold harmless each Selling Stockholder from and against any losses, claims,
damages, liabilities or expenses to which such Selling Stockholder may become
subject (under the Securities Act or otherwise) insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings in respect thereof)
arise out of, or are based upon (i) any untrue statement of a material fact
contained in the Registration Statement or Prospectus, (ii) any failure by the
Company to fulfill any undertaking included in the Registration Statement, or
(iii) any breach of any representation, warranty or covenant made by the Company
in this Agreement, and the Company will promptly reimburse such Selling
Stockholder for any reasonable legal or other expenses incurred in
investigating, defending or preparing to defend, settling, compromising or
paying any such action, proceeding or claim, provided, however, that the Company
shall not be liable in any such case to the extent that such loss, claim,
damage, liability or expense arises solely out of, or is based solely upon, an
untrue statement made in such Registration Statement in reliance upon and in
conformity with written information furnished to the Company by such Selling
Stockholder specifically for use in preparation of the Registration Statement or
the failure of such Selling Stockholder to comply with its covenants and
agreements contained in Sections 5.3 or 7.2 hereof respecting sale of the Shares
or any statement or omission in any Prospectus that is corrected in any
subsequent Prospectus that was delivered to the Investor at least three business
days prior to the pertinent sale or sales by the Investor. Notwithstanding the
foregoing, the Company shall not be liable to any Selling Stockholder for any
consequential damages, including lost profits, solely with respect to losses,
claims, damages, liabilities or expenses to which such Selling Stockholder may
become subject

98



--------------------------------------------------------------------------------



 



arising out of, or based upon, any breach of any representation, warranty or
covenant made by the Company in this Agreement.

                                     (b)         The Investor agrees (severally
and not jointly with any other Investor) to indemnify and hold harmless the
Company (and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, each officer of the Company who signs the
Registration Statement and each director of the Company) from and against any
losses, claims, damages, liabilities or expenses to which the Company (or any
such officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages,
liabilities or expenses (or actions or proceedings in respect thereof) arise
solely out of, or are based solely upon, (i) any failure to comply with the
covenants and agreements contained in Section 5.3 or 7.2 hereof respecting sale
of the Shares, or (ii) any untrue statement of a material fact contained in the
Registration Statement if such untrue statement was made in reliance upon and in
conformity with written information furnished by the Investor specifically for
use in preparation of the Registration Statement (provided, however, that no
Investor shall be liable in any such case for any untrue statement in any
Registration Statement or Prospectus if such statement has been corrected in
writing by such Investor and delivered to the Company at least three business
days prior to the pertinent sale or sales by the Investor), and the Investor
will reimburse the Company (or such officer, director or controlling person), as
the case may be, for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend, settling, compromising or
paying any such action, proceeding or claim. Notwithstanding the foregoing,
(x) the Investor’s aggregate liability pursuant to this subsection (b) and
subsection (d) shall be limited to the net amount received by the Investor from
the sale of the Shares and (y) the Investor shall not be liable to the Company
for any consequential damages, including lost profits, solely with respect to
losses, claims, damages, liabilities or expenses to which the Company (or any
officer, director or controlling person as set forth above) may become subject
(under the Securities Act or otherwise), arising out of, or based upon, any
failure to comply with the covenants and agreements contained in Section 5.3 or
7.2 hereof respecting sale of the Shares.

                                     (c)         Promptly after receipt by any
indemnified person of a notice of a claim or the beginning of any action in
respect of which indemnity is to be sought against an indemnifying person
pursuant to this Section 7.3, such indemnified person shall notify the
indemnifying person in writing of such claim or of the commencement of such
action, but the omission to so notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party under this
Section 7.3 (except to the extent that such omission materially and adversely
affects the indemnifying party’s ability to defend such action) or from any
liability otherwise than under this Section 7.3. Subject to the provisions
hereinafter stated, in case any such action shall be brought against an
indemnified person, the indemnifying person shall be entitled to participate
therein, and, to the extent that it shall elect by written notice delivered to
the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, shall be entitled to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified person. After notice from the
indemnifying person to such indemnified person of its election to assume the
defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided further,
however, that if there exists or shall exist a conflict of interest that would
make it inappropriate, in the opinion of counsel to the indemnified person, for
the same counsel to represent both the indemnified person and such indemnifying
person or any affiliate or associate thereof, the indemnified person shall be
entitled to retain its own counsel at the expense of such indemnifying person;
provided, however, that no indemnifying person shall be responsible for the fees
and expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of

99



--------------------------------------------------------------------------------



 



which any indemnified person is or could have been a party and indemnification
could have been sought hereunder by such indemnified person, unless such
settlement includes an unconditional release of such indemnified person from all
liability on claims that are the subject matter of such proceeding.

                                     (d)         If the indemnification provided
for in this Section 7.3 is unavailable to or insufficient to hold harmless an
indemnified party under subsection (a) or (b) above in respect of any losses,
claims, damages, liabilities or expenses (or actions or proceedings in respect
thereof) referred to therein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and the Investor on the other in connection with the statements or
omissions or other matters which resulted in such losses, claims, damages,
liabilities or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, in the case of an untrue statement, whether
the untrue statement relates to information supplied by the Company on the one
hand or an Investor on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement. The Company and the Investors agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation (even if the Investors were treated as one entity for such
purpose) or by any other method of allocation which does not take into account
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), no Investor shall be required to contribute any amount in excess
of the net amount received by the Investor from the sale of the Shares. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Investors’
obligations in this subsection to contribute are several in proportion to their
sales of Shares to which such loss relates and not joint.

                                     (e)         The parties to this Agreement
hereby acknowledge that they are sophisticated business persons who were
represented by counsel during the negotiations regarding the provisions hereof
including, without limitation, the provisions of this Section 7.3, and are fully
informed regarding said provisions.

                      7.4         Rule 144. For a period of two years following
the date hereof, the Company agrees with each holder of Registrable Shares to:

                                     (a)         comply with the requirements of
Rule 144(c) under the Securities Act with respect to current public information
about the Company; and

                                     (b)         use its commercially reasonable
efforts to file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time it is subject to such reporting requirements).

                      7.5         Termination of Conditions and Obligations. The
conditions precedent imposed by Section 5 or this Section 7 upon Dispositions of
the Registrable Shares by the Investor shall cease and terminate as to any
particular number of the Registrable Shares and the restrictive legend shall be
removed when such Registrable Shares shall have been effectively registered
under the Securities Act and sold or otherwise disposed of in accordance with
the intended method of disposition set forth in the Registration Statement
covering such Registrable Shares or at such time as an opinion of counsel
reasonably satisfactory to the Company shall have been rendered to

100



--------------------------------------------------------------------------------



 



the effect that such conditions are not necessary in order to comply with the
Securities Act (provided that such opinion shall not be required if the Company
shall be furnished with written documentation reasonably satisfactory to it that
such Registrable Shares are being transferred in a customary transaction exempt
from registration under Rule 144 under the Securities Act).

                8.                Notices. Except as specifically permitted by
Section 7.1(g), all notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, and (iv) if delivered by facsimile, upon electric confirmation of
receipt and shall be delivered as addressed as follows:

      (a)   if to the Company, to:             Martek Biosciences Corporation
    6480 Dobbin Road
    Columbia, Maryland 20145
    Attention: Corporate Secretary
    Phone (410) 740-0081
    Telecopy: (410) 740-2985         with a copy to:             Hogan & Hartson
LLP
    111 South Calvert Street
    Baltimore, Maryland 21202
    Attn: Michael J. Silver
    Phone: (410) 659-2774
    Telecopy: (410) 539-6981     (b)   if to the Investor, at its address on the
signature page hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

                9.                Changes. This Agreement may not be modified or
amended except pursuant to an instrument in writing signed by the Company and
the Investor.

                10.                Headings. The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be part of this Agreement.

                11.                Severability. In case any provision contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

                12.                Governing Law. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
Delaware, without giving effect to the principles of conflicts of law.

                13.                Entire Agreement. This Agreement constitutes
the entire agreement between the parties hereto pertaining to the subject matter
hereof, and any and all other written or oral agreements relating to such
subject matter are expressly cancelled.

101



--------------------------------------------------------------------------------



 



                14.                Finders Fees. Neither the Company nor the
Investor nor any affiliate thereof has incurred any obligation which will result
in the obligation of the other party to pay any finder’s fee or commission in
connection with this transaction, except for fees payable by the Company to
Adams, Harkness and Hill.

                15.                Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall constitute an original, but all
of which, when taken together, shall constitute but one instrument, and shall
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.

                16.                Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the Company and the Investors, including without limitation and without the
need for an express assignment, affiliates of the Investors. With respect to
transfers that are not made pursuant to the Registration Statement, the rights
and obligations of an Investor under this Agreement shall be automatically
assigned by such Investor to any transferee of all or any portion of such
Investor’s Registrable Shares who is a Permitted Transferee (as defined below);
provided, however, that within two business days prior to the transfer, (i) the
Company is provided notice of the transfer including the name and address of the
transferee and the number of Registrable Shares transferred; and (ii) that such
transferee agrees in writing to be bound by the terms of this Agreement. (For
purposes of this “Agreement, a “Permitted Transferee” shall mean any Person who
(a) is an “accredited investor,” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act and (b) is a transferee of at least 20,000
Registrable Shares as permitted under the securities laws of the United States).
Upon any transfer permitted by this Section 16, the Company shall be obligated
to such transferee to perform all of its covenants under this Agreement as if
such transferee were an Investor.

                17.                Expenses. Each of the Company and the
Investors shall bear its own expenses in connection with the preparation and
negotiation of the Agreement.

102



--------------------------------------------------------------------------------



 



Exhibit A

CERTIFICATE OF SUBSEQUENT SALE

Registrar and Transfer Company
10 Commerce Drive
Cranford, New Jersey 07016
Attention:                          

      RE:   Sale of Shares of Common Stock of Martek Biosciences Corporation
(the “Company”) pursuant to the Company’s Prospectus dated
                          (the “Prospectus”)

Ladies and Gentlemen:

     The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

Selling Stockholder (the beneficial owner):
                                         
                                                 
                                                  

Record Holder (e.g., if held in name of nominee):
                                   
                                             
                                                  

Restricted Stock Certificate No.(s):
                                                   
                                                     
                                                  

Number of Shares Sold:                                                        
                                                    
                                                      

Date of Sale:                                                        
                                                                       
                                                  

     In the event that you receive a stock certificate(s) representing more
shares of Common Stock than have been sold by the undersigned, then you should
return to the undersigned a newly issued certificate for such excess shares in
the name of the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you
should place a stop transfer on your records with regard to such certificate.

     

Dated:                                           Very truly yours,

By:                                              Print Name:               
                 Title:                                       

      cc:   Chief Financial Officer
Martek Biosciences Corporation

103